Case 2:19-cv-03964-DDP-FFM Document 76-5 Filed 10/28/19 Page 1 of 16 Page ID #:595




                     EXHIBIT C
Case 2:19-cv-03964-DDP-FFM Document 76-5 Filed 10/28/19 Page 2 of 16 Page ID #:596
Case 2:19-cv-03964-DDP-FFM Document 76-5 Filed 10/28/19 Page 3 of 16 Page ID #:597
Case 2:19-cv-03964-DDP-FFM Document 76-5 Filed 10/28/19 Page 4 of 16 Page ID #:598
Case 2:19-cv-03964-DDP-FFM Document 76-5 Filed 10/28/19 Page 5 of 16 Page ID #:599
Case 2:19-cv-03964-DDP-FFM Document 76-5 Filed 10/28/19 Page 6 of 16 Page ID #:600
Case 2:19-cv-03964-DDP-FFM Document 76-5 Filed 10/28/19 Page 7 of 16 Page ID #:601
Case 2:19-cv-03964-DDP-FFM Document 76-5 Filed 10/28/19 Page 8 of 16 Page ID #:602
Case 2:19-cv-03964-DDP-FFM Document 76-5 Filed 10/28/19 Page 9 of 16 Page ID #:603
Case 2:19-cv-03964-DDP-FFM Document 76-5 Filed 10/28/19 Page 10 of 16 Page ID
                                  #:604
Case 2:19-cv-03964-DDP-FFM Document 76-5 Filed 10/28/19 Page 11 of 16 Page ID
                                  #:605
Case 2:19-cv-03964-DDP-FFM Document 76-5 Filed 10/28/19 Page 12 of 16 Page ID
                                  #:606
Case 2:19-cv-03964-DDP-FFM Document 76-5 Filed 10/28/19 Page 13 of 16 Page ID
                                  #:607
Case 2:19-cv-03964-DDP-FFM Document 76-5 Filed 10/28/19 Page 14 of 16 Page ID
                                  #:608
Case 2:19-cv-03964-DDP-FFM Document 76-5 Filed 10/28/19 Page 15 of 16 Page ID
                                  #:609
Case 2:19-cv-03964-DDP-FFM Document 76-5 Filed 10/28/19 Page 16 of 16 Page ID
                                  #:610
